NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
AMAN DATTA and 360 MARTECHSOL, Civil Action No. 18-15212 (KSH) (JAD)
LLC,
Plaintiffs,
vs OPINION

TWIN TECHNOLOGIES, INC.,

Defendant.

 

 

JOSEPH A. DICKSON, U.S.M.J.

This matter comes before the Court by way of Defendant’s motion to transfer this matter
to the United States District Court for the Northern District of New York pursuant to 28 U.S.C. §
1404(a). (ECF No. 14). In accordance with Federal Rule of Civil Procedure 78, the Court did not
hear oral argument on Defendant’s application. Upon careful consideration of the parties’
submissions, and for the reasons stated below, Defendant’s motion is GRANTED.

I. RELEVANT BACKGROUND AND PROCEDURAL HISTORY

Plaintiff Aman Datta (“Datta”) is the founder and owner of Plaintiff 360 MarTechSol, LLC
(“360 MarTechSo!”) (collectively “Plaintiffs”), a technology consulting company. (Compl. q 1,
ECF No. 1). Datta provided technology consulting services to Defendant Twin Technologies, Inc.
(“Twin Technologies” or “Defendant”) from 2015 to 2018. Defendant consistently paid the
invoices that Plaintiffs issued for Datta’s performed consulting services. (Id. $f] 12-24); (Id. Ex.
1). During 2017, however, Defendant allegedly experienced a “cash shortfall,” leading the parties

to negotiate a reduced annual salary for Datta, with the opportunity for Datta to earn bonuses to
make up the difference. (Id. ff] 26-28). In December of 2017, 360 MarTechSol invoiced
Defendant for $326,924.00 for consulting services that Datta performed from January 1, 2017,
through December 31, 2017. (Id. 30); (Id. Ex. 2). Defendant allegedly has not paid this invoice.
(Id. ¥ 30).

Datta continued working for Defendant until June of 2018, after which 360 MarTechSol
invoiced Defendant for $137,308.00 for consulting services that Datta performed from January 1,
2018, through June 30, 2018. (Id. {J 31-33); (Id. Ex. 2). Defendant allegedly has not paid this
invoice. (Id. 33). Plaintiffs now seek to recover $419,232.00 in unpaid invoices, plus additional
unpaid compensation and bonuses, by bringing the following claims against Defendant: breach of
contract, breach of the implied covenant of good faith and fair dealing, unjust enrichment,
promissory estoppel, and account stated. (See generally id.).

Plaintiffs initiated this action in the Superior Court of New Jersey on September 21, 2018.
(Notice of Removal, ECF No. 1). Defendant removed the case to this Court based on diversity
jurisdiction on October 23, 2018. (Id.). On November 8, 2018, Defendant filed an Answer with
counterclaims against Plaintiffs for breach of contract, negligent misrepresentation, and unjust
enrichment, and raised as its Ninth Affirmative Defense that this action should be transferred
pursuant to 28 U.S.C. § 1404. On February 14, 2019, Defendant filed the instant motion to transfer
this case to the Northern District of New York pursuant to 28 U.S.C. § 1404, arguing: (1) that the
services agreement governing the parties’ relationship contains a valid forum-selection clause, and
(2) that the public interest factors articulated by the United States Court of Appeals for the Third
Circuit in Jumara v. State Farm Ins. Co., 55 F.3d 873 (3d Cir. 1995) weigh in favor of transfer.
(See generally Def.’s Br., ECF No. 14-2). Plaintiffs oppose transfer, arguing that it is premature,

and that pretrial fact discovery is necessary to determine whether the services agreement actually
governs the parties’ entire business relationship. (See generally Pls.” Opp’n Br., ECF No. 15).
Defendant’s motion is fully briefed, (ECF Nos. 14, 15, 16), and ready for resolution.
Il. LEGAL STANDARD

28 U.S.C. § 1404(a) governs a motion to transfer venue. The statute provides, in pertinent
part: “[flor the convenience of parties and witnesses, in the interest of justice, a district court may
transfer any civil action to any other district or division where it might have been brought.” The
purpose of § 1404(a) is to “prevent the waste of time, energy and money and to protect litigants,
witnesses and the public against unnecessary inconvenience and expense.” Van Dusen_v.
Barrack, 376 U.S. 612, 616 (1964) (internal quotations and citations omitted). In a motion to
transfer pursuant to § 1404(a), “the moving party bears the burden of establishing that the transfer
is appropriate and must establish that the alternate forum is more convenient than the present
forum.” Santi v. National Business Records Management, LLC, 722 F. Supp. 2d 602, 606 (D.N.J.
2010) (citing Jumara v. State Farms Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995)).

When evaluating whether to transfer an action pursuant to § 1404(a), the Court must, as a
preliminary matter, consider whether the plaintiff could have brought the suit in the proposed
forum. Santi, 722 F. Supp. 2d at 606; 28 U.S.C. § 1404(a) (“[A] district court may transfer any
civil action to any other district or division where it might have been brought... .”). If venue
would be proper in that forum, the Court must then consider whether the three factors expressly
enumerated in § 1404(a) favor transfer: (1) the convenience of the parties; (2) the convenience of
the witnesses; and (3) the interests of justice. Wm. H. McGee & Co., v. United Arab Shipping
Co., 6 F. Supp. 2d 283, 288 (D.N.J. 1997). The Third Circuit has clarified, however, that the
transfer analysis should not be limited to those three factors; rather, courts should consider “<all
relevant factors to determine whether on balance the litigation would more conveniently proceed

and the interests of justice be better served by transfer to a different forum.”” Tischio v. Bontex

 
Inc., 16 F. Supp. 2d 511, 519 (D.N.J. 1998) (quoting Jumara, 55 F.3d at 879). To that end, the
Third Circuit has established a list of private and public interest factors that District Courts evaluate
when deciding whether to transfer an action:
The private interests have included: plaintiff's forum preference as manifested in
the original choice; the defendant’s preference; whether the claim arose elsewhere;
the convenience of the parties as indicated by their relative physical and financial
condition; the convenience of the witnesses—but only to the extent that the
witnesses may actually be unavailable for trial in one of the fora; and the location
of books and records (similarly limited to the extent that the files could not be
produced in the alternative forum).
The public interests have included: the enforceability of the judgment; practical
considerations that could make the trial easy, expeditious, or inexpensive; the
relative administrative difficulty in the two fora resulting from court congestion;
the local interest in deciding local controversies at home; the public policies of the

fora; and the familiarity of the trial judge with the applicable state law in diversity
cases.

Jumara, 55 F.3d at 879-80.

Another factor, which the Court must consider here, is the presence of a forum-selection
clause, which “is treated as a manifestation of the parties’ preferences as to a convenient forum”
and is “entitled to substantial consideration.” Manopla v. Raymours Furniture Co., Inc., No. 17-
7649 (BRM) (LHG), 2018 WL 3201800, at *2 (D.N.J. June 29, 2018) (quoting Jumara, 55 F.3d at
880) (internal quotation marks omitted). “If a forum-selection clause is valid, the plaintiff bears
the burden of ‘demonstrating why they should not be bound by their contractual choice of forum.’”
Id. (quoting Park Inn Int’l, LLC v. Mody Enters., Inc., 105 F. Supp. 2d 370, 377 (D.N.J. 2000)).
“A forum-selection clause is considered presumptively valid and enforceable unless the party
objecting to its enforcement makes a strong showing of unreasonableness.” Id. (citing Cadapult
Graphic Sys., Inc. v. Tektronix, Inc., 98 F. Supp. 2d 560, 564 (D.N.J. 2000)). “A party can
establish “‘unreasonableness’ only if: (1) ‘[the clause] is the result of fraud or overreaching,’ (2)

‘enforcement would violate a strong public policy of the forum,’ or (3) ‘enforcement would. . .
result in litigation in a jurisdiction so seriously inconvenient as to be unreasonable.”” Id. (quoting
Cadapult Graphic Sys., Inc., 98 F. Supp. 2d at 565).

Additionally, “[w]here a motion to transfer venue is based on a forum-selection clause, the
Court must assume the parties’ private interests ‘weigh entirely in favor of the preselected forum.’”
Id. (quoting Atlantic Marine Constr. Co. v. U.S. Dist. Court for the W. Dist. of Tex., 571 U.S. 49,
64 (2013)). Thus, the Court can only consider the public interest factors, and cannot consider
arguments about the parties’ private interests. Id. “A party seeking to avoid a forum-selection
clause has the burden of establishing that public interests disfavoring the transfer outweigh the

parties’ choice [of forum].” Id. (citing Atlantic Marine Constr. Co., 571 U.S. 63-64); see also

 

Partners of Massachusetts, LLC v. Fantasia, No. 15-7960 (KSH) (CLW), 2016 WL 7476355, *5
(D.N.J. Dec. 29, 2016).
Il. DISCUSSION

A. Venue is Proper in the United States District Court for the Northern District of
New York Pursuant to 28 U.S.C. § 1404(a)

In the first step of its § 1404(a) transfer analysis, this Court must determine whether
Plaintiffs could have brought this case in Defendant’s proposed forum, the United States District
Court for the Northern District of New York. If not, then the Court may not transfer the case to
that District pursuant to 28 U.S.C. § 1404(a). Defendant discussed the venue issue in its moving
brief, (Def.’s Br. at 3-5, ECF No. 14-2), and Plaintiffs did not address it. (See generally Pls.’
Opp’n Br., ECF No. 15).

28 U.S.C. § 1391 governs venue in the United States District Court. See 28 U.S.C. §
1391(a)(1) (“Except as otherwise provided by law . . . this section shall govern the venue of all
civil actions brought in district courts of the United States”). § 1391(b)(1) provides that “[a] civil
action may be brought in . . . a judicial district in which any defendant resides, if all defendants

are residents of the State in which the district court is located.” In turn, § 1391(c) states, in

5
pertinent part, that for venue purposes, an entity “shall be deemed to reside, if a defendant, in any
district in which such defendant is subject to the court’s personal jurisdiction with respect to the
civil action in question.”

Here, Defendant represents that it is headquartered in Albany, New York, which is within
the Northern District of New York. (Decl. of Benjamin Elmore (“Elmore Decl.”) 9] 3, 8, ECF No.
14-1). Indeed, in the Complaint, Plaintiffs allege that Defendant maintains its principal place of
business in Albany. (Compl. J 5, ECF No. 1). As the record reflects that Defendant is
headquartered in Albany, New York, it was subject to personal jurisdiction in the Northern District
of New York at the time Plaintiffs filed this action and, consequently, resided in that District for
venue purposes. The Court therefore finds that Plaintiffs could have commenced this case in the
Northern District of New York, and that the Court may transfer this matter to that District pursuant
to 28 U.S.C. § 1404(a) if the transfer would otherwise be appropriate. !

B. Plaintiffs Fail to Show that the Forum-Selection Clause is Invalid and that
Enforcement of the Forum-Selection Clause Would Be Unreasonable

Defendant contends that when it hired Plaintiffs in 2015 to perform consulting services,
the parties entered into Defendant’s Master Subcontractor Services Agreement (the “2015
Agreement”) governing the parties’ general business relationship. (Def.’s Br. at 2, ECF No 14-2);
(Elmore Decl. 4). Defendant attaches to its moving brief a copy of the 2015 Agreement signed
by Datta on behalf of 360 MarTechSol on April 27, 2015. (Elmore Decl. Ex. A, ECF No 14-1).

The 2015 Agreement is not signed by Defendant, though Defendant certifies that the 2015

 

' In addition to arguing that venue is proper under 28 U.S.C. § 1391(b)(1), Defendant also argues
that venue is proper under 28 U.S.C. § 1391(b)(2), which states, in relevant part, that “[a] civil
action may be brought in a judicial district in which a substantial part of the events or omissions
giving rise to the claim occurred .. . .” (See Def.’s Br. at 4, ECF No. 14-2). As Plaintiff did not
address this argument in its opposition, (see generally Pls.’ Br., ECF No. 15), and the Court already
concluded above that venue is proper in the Northern District of New York under § 1391(b)(1),
the Court need not evaluate whether venue is also proper under § 1391(b)(2).

6
Agreement was in effect for the time period that Plaintiffs provided services to Defendant. (See
id.); (Elmore Decl. 4, ECF No. 14-1). The 2015 Agreement contains a Governing Law provision,
which reads:

Governing Law. This Agreement is entered into and will be interpreted and
enforced pursuant to the laws of the State of New York, without regard to conflict
of laws principles. The parties agree that all disputes arising in any way out of this
Agreement shall be heard exclusively in, and the parties irrevocably consent to
jurisdiction and venue in, the federal or state courts located in New York, except
Twin Technologies may seek relief in any court of competent jurisdiction to protect
or enforce its intellectual property and proprietary rights.

(Elmore Decl. Ex. A. § 12(b), ECF No. 14-1).

In opposition to Defendant’s motion to transfer, Plaintiffs do not argue that the 2015
Agreement is unenforceable or that the forum-selection clause is invalid or unreasonable. (See
generally Pls.’ Opp’n Br., ECF No. 15). Rather, Plaintiffs oppose transfer on the basis that it is
premature. (Id. at 1). Plaintiffs argue that without allowing the parties to first engage in pretrial
fact discovery, the Court cannot determine whether a valid forum-selection clause exists because
the record is unclear as to what written agreement or agreements govern the parties’ business
relationship. (Id. at 1-2). Plaintiffs base their argument on an email dated August 7, 2018, from
Benjamin Elmore (“Elmore”), Defendant’s Chief Executive Officer, to Datta, in which Elmore
wrote, in relevant part:

My note to you was just to memorialize what we discussed and agreed to when we
talked. Your reversal from that point, and now the flippant note you sent me today,
has me going back to our initial discussions, before we decided to work together.
We had multiple meetings that were both through [sic] and exhaustive. We
discussed where we both were headed and how your assistance with Twin’s goals
might fit in your personal plans. In the end, we thought it would be good to run a
short initial engagement to test a number of our assumptions. We took great care
in structuring and documenting that engagement before we got started. That was
part of the reason the engagement went okay, so despite some distractions, the
results were enough for us to consider moving forward. Unfortunately, neither of
us memorialized what moving forward would mean. Unlike the first
engagement we never took the time to develop another Service Agreement.
That leaves us with our discussions over time and the misunderstandings that have
developed.
(Id. at 5); (Cert. of Aman Datta (“Datta Cert.) Ex. 1, ECF No. 15-1) (emphasis added). Plaintiffs
posit that the emphasized language above demonstrates that it is unclear whether the 2015
Agreement governed the parties’ entire business relationship from 2015 to 2018, and whether the
2015 Agreement “governs or applies to the Unpaid Invoices.” (Pls.’ Opp’n Br. at 5-6, ECF No.
15). Plaintiffs also argue that pursuant to Section 1(a) of the 2015 Agreement, whenever
Defendant engaged Plaintiffs to perform consulting services, the parties were to execute written
Service Addenda “specifying the services to be performed . . . along with any terms and conditions
that apply to the particular engagement and that differ from or supplement the general terms and
conditions found [in the 2015 Agreement].” (Id. at 8); (Elmore Decl. Ex. A. § 1(a), ECF No. 14-
1). These Service Addenda, Plaintiffs claim, may alter the forum-selection clause found in the
2015 Agreement.

In reply, Defendant argues that the “engagements” to which Mr. Elmore refers in his
August 7, 2018 email means the “informal Service Addendums,” which cover the “structure,
timing, terms, and amounts of payments to be made to Plaintiffs,” but otherwise amend neither the
2015 Agreement nor its forum-selection clause. (Def.’s Reply Br. at 4, ECF No. 16).

The Court finds that Plaintiffs have not met their burden of “demonstrating why they

should not be bound by their contractual choice of forum.” Park Inn Int’], LLC v. Mody Enters.,

 

Inc., 105 F. Supp. 2d 370, 377 (D.N.J. 2000). Plaintiffs consented to the 2015 Agreement’s forum-
selection clause when Datta signed the 2015 Agreement on April 27, 2015. Plaintiffs then
continued to perform consulting services for Defendant through June of 2018. While Plaintiffs
are not satisfied that this Agreement governs the parties’ entire three-year business relationship
and speculate that other Agreements or Service Addenda that contain different forum-selection
clauses may exist, Plaintiffs attach only one other Agreement to their opposition brief. (See Cert.

of John D. Coyle (“Coyle Cert.”) Ex. A, ECF No. 15-2). That Agreement is another Master
8
Subcontractor Agreement (the “2018 Agreement”) between the parties, signed by Datta on July 3,
2018. (Id.). The 2018 Agreement appears to contain identical Terms and Conditions as the 2015
Agreement, including an identical Governing Law provision that identifies New York state and
federal courts as the exclusive venue to hear disputes arising out of the Agreement. (Id. § 12(B)).
As Datta signed both the 2015 and the 2018 Agreements as Chief Executive Officer of 360
MarTechSol, Plaintiffs thereby agreed to litigate exclusively in New York state or federal courts.
Moreover, Plaintiffs do not argue that the Governing Law provisions are unreasonable or that the
Agreements themselves are invalid. Accordingly, Plaintiffs’ arguments do not overcome the
presumption that the forum-selection clause is valid and reasonable. Manopla, 2018 WL 3201800,
at *2.

C. Plaintiffs Fail to Show that the Public Interest Factors Disfavor Transferring This
Action to the United States District Court for the Northern District of New York

Having determined that venue for this case would be suitable in the Northern District of
New York, and that a valid forum-selection clause exists, the Court must next balance the public
interest factors relevant to Defendant’s transfer application. As discussed above, the Third Circuit
provided a list of such factors in Jumara. 55 F.3d at 879-80. Those factors include: (1) “the
enforceability of the judgment;” (2) “practical considerations that could make the trial easy,
expeditious, or inexpensive;” (3) “the relative administrative difficulty in the two fora resulting
from court congestion;” (4) “the local interest in deciding local controversies at home and the
public policies of the fora;” and (5) “the familiarity of the trial judge with the applicable state law
in diversity cases.” Id.

While the Court typically also considers the private interest factors articulated in Jumara,

the presence of a valid forum-selection clause requires the Court to “assume the parties’ private

 

? Like the 2015 Agreement, the 2018 Agreement is not signed by Defendant.
9
interests ‘weigh entirely in favor of the preselected forum.’” Manopla, 2018 WL 3201800, at *2
(quoting Atlantic Marine Constr. Co., 571 U.S. at 64). Accordingly, the Court need not address
the private interest factors here. The Court reiterates that Plaintiffs retain “the burden of
establishing that the public interests disfavoring the transfer outweigh the parties’ choice [of
forum].” Id.; see also Partners of Massachusetts, LLC, 2016 WL 7476355 at *5.

Plaintiffs do not address Jumara or any of the public interest factors in their opposition
brief, and therefore have not met their burden to establish that the parties’ choice of forum does
not control. The Court declines to undertake that analysis for them, as “public-interest factors will
rarely defeat a transfer motion, [and] the practical result is that forum-selection clauses should
control except in unusual cases.” Atlantic Marine Const. Co., 571 U.S. at 64. Accordingly, the

Court finds that Plaintiffs fail to establish that Jumara’s public interest factors disfavor transferring

 

this action to the Northern District of New York.
IV. CONCLUSION

Because venue for this case would be suitable in the Northern District of New York, and
because Plaintiffs have not set forth arguments demonstrating why they should not be bound by
their contractual choice of forum, Defendant’s motion to transfer, (ECF No. 14), is hereby
GRANTED. This matter shall be transferred to the United States District Court for the Northern

District of New York. An appropriate form of Order accompanies this Opinion.

 

waeah? DICKSON, U.S.M.J.

ce: Hon. Katharine S. Hayden, U.S.D.J.

10
